UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the registrantx Filed by a party other than the registranto Check the appropriate box: o Preliminary proxy statement o Confidential, for use of the Commission only (as permitted by Rule 14a-6(e)(2)) x Definitive proxy statement o Definitive additional materials o Soliciting material pursuant to §240.14a-12 InfoTech USA, Inc. (Name of registrant as specified in its charter) (Name of person(s) filing proxy statement, if other than the registrant) Payment of filing fee (check the appropriate box): o No fee required. x Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: $1,000,000 (estimated) (5)Total fee paid: $200.00 x Fee paid previously with preliminary materials: oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date File: 7 Kingsbridge Road, Fairfield, New Jersey 07004 December 4, 2007 Dear Stockholder: You are cordially invited to attend a Special Meeting of Stockholders of InfoTech USA, Inc. to be held at our principal executive offices at 7 Kingsbridge Road, Fairfield, New Jersey 07004 on December 27, 2007, at 9:00a.m. Eastern Time.The formal notice of the meeting, the proxy statement and a proxy card accompany this letter. On November 13, 2007, along with our wholly-owned subsidiaries InfoTech USA, Inc., a New Jersey corporation, and Information Technology Services, Inc., a New York corporation, we entered into an asset purchase agreement with Corporate Technologies LLC, a Minnesota limited liability company, providing for the sale of substantially all of our assets.At the special meeting, you will be asked to approve the asset purchase agreement and the transactions contemplated thereby and an amendment to our certificate of incorporation to change our name to IFTH Acquisition Corp. Our Board of Directors has unanimously approved the asset purchase agreement and the transactions contemplated by the asset purchase agreement, and has determined that the asset purchase agreement and the transactions contemplated by the asset purchase agreement are fair to and in the best interests of the holders of InfoTech’s common stock. Our Board of Directors has also unanimously approved the amendment to our Certificate ofIncorporation to change our name IFTH Acquisition Corp. upon approval and adoption of the purchase agreement. Our Board of Directors unanimously recommends that InfoTech’s stockholders vote “FOR” the ratification and approval of the asset purchase agreement and the name change amendment. The proxy statement attached to this letter provides you with information about the asset purchase agreement and the special meeting. We encourage you to read the entire proxy statement carefully because it explains the proposed transaction, the documents related thereto and other related matters, including the conditions to the completion of the transactions contemplated thereby. You may also obtain more information about InfoTech from documents we have filed with the Securities and Exchange Commission. I hope that you will be present at the meeting.Whether or not you plan to attend, please cast your vote on the Internet or by telephone or by marking, signing, dating and promptly returning the enclosed proxy card in the postage-paid envelope provided.The prompt execution of your proxy will be greatly appreciated. Sincerely yours, /s/ Jonathan F. McKeage Jonathan F. McKeage President and Chief Executive Officer 7 Kingsbridge Road, Fairfield, New Jersey 07004 Notice of Special Meeting of Stockholders to be held on December 27, 2007 To the stockholders of InfoTech USA, Inc.: NOTICE IS HEREBY GIVEN that a Special Meeting of Stockholders of InfoTech USA, Inc. will be held on December 27, 2007, at 9:00a.m. Eastern Time, at our principal executive offices at 7 Kingsbridge Road, Fairfield, New Jersey 07004: 1. To consider and vote upon a proposal to approve the asset purchase agreement entered into on November 13, 2007 between InfoTech, our wholly-owned subsidiaries InfoTech USA, Inc., a New Jersey corporation and Information Technology Services, Inc., a New York corporation, and Corporate Technologies LLC, a Minnesota limited liability company, providing for the sale of substantially all of our assets; 2. To consider and vote upon a proposal to approve an amendment to our Certificate of Incorporation to change our name to IFTH Acquisition Corp. if the asset purchase agreement is approved and adopted; and 3. To transact such other business as may properly come before the meeting or any adjournments or postponements thereof. If you were a stockholder of record at the close of business on November 28, 2007, the record date for the meeting, you may vote on these matters.All stockholders of record are cordially invited to attend the special meeting in person. We urge you to read the entire proxy statement carefully. It is important that your shares be represented and voted at the meeting.Whether you plan to attend the meeting or not, we encourage you to vote in one of the following ways: · USE THE INTERNET WEBSITE shown on the proxy card; · USE THE TOLL-FREE TELEPHONE NUMBER shown on the proxy card; or · MARK, SIGN, DATE and PROMPTLY RETURN the proxy card in the postage-paid envelope provided. If you attend the meeting and prefer to vote in person, you may do so even if you have previously voted by proxy.Prior to the vote, you may revoke your proxy in the manner described in the proxy statement. Your failure to vote will have the same effect as a vote against the ratification and approval of the asset purchase agreement and against the approval and adoption of the name change amendment. By Order of the Board of Directors /s/ J. Robert Patterson J. Robert Patterson Secretary Fairfield, New Jersey December 4, 2007 7 Kingsbridge Road, Fairfield, New Jersey 07004 Proxy Statement Summary 2 Questions and Answers About the Special Meeting and the Purchase Agreement 5 Cautionary Statement Concerning Forward-Looking Statements 8 Parties Involved in the Proposed Transaction 9 The Special Meeting 10 The Purchase Agreement 13 Terms of the Purchase Agreement 18 Past Contacts, Transactions or Negotiations 20 Security Ownership of ADSX 20 Security Ownership of Management and Certain Beneficial Owners 21 Where Stockholders Can Find More Information 22 Appendix A Purchase Agreement Appendix B Opinion of the Company’s Financial Advisor 1 PROXY STATEMENT FOR THE SPECIAL MEETING OF STOCKHOLDERS OF INFOTECH USA, INC. SUMMARY The following summary highlights selected information in this proxy statement and may not contain all the information that may be important to you. Accordingly, we encourage you to read carefully this entire proxy statement, its appendices and the documents referred to or incorporated by reference in this proxy statement. Each item in this summary includes a page reference directing you to a more complete description of that topic. See “Where Stockholders Can Find More Information.” In this proxy statement, the terms “we,” “us,” “our,” “InfoTech” and the “Company” refer to InfoTech, Inc., and where appropriate, its subsidiaries, we refer to Corporate Technologies LLC as “Corporate Technologies,” and we refer to Kaufman Bros., L.P. as “Kaufman Bros.”We refer to the United States as “U.S.” · The Proposed Transaction (Page 13) The proposed transaction is the sale by the Company of substantially all of its assets to Corporate Technologies under the terms and subject to the conditions of the asset purchase agreement, dated November 13, 2007, among the Company, our wholly-owned subsidiaries InfoTech USA, Inc., a New Jersey corporation and Information Technology Services, Inc., aNew York corporation, and Corporate Technologies.We refer to the asset purchase agreement as the “purchase agreement.”The total consideration to be paid pursuant to the purchase agreement is expected to be approximately $1 million.The parties currently expect to complete the transactions contemplated by the purchase agreement on December 27, 2007, subject to satisfaction of the conditions described under “Terms of the Purchase Agreement” beginning on page 18. Pursuant to the terms of the purchase agreement, certain assets of the Company, including its cash, accounts receivable and inventoryand shares that it holds of ADSX, will be retained by the Company. However, you should note that if the transactions contemplated by the purchase agreement are completed, the Company shall cease its ongoing operations. Pursuant to an interim services agreement and an administrative services agreement to be entered into in connection with the purchase agreement, Corporate Technologies will assist the Company in the collection of its accounts receivable and in the sale of its remaining inventory. The Company will retain its cash at the time of the closing of the purchase agreement, the cash received from the collection of accounts receivable and the sale of inventory, and the proceeds from the sale and utilize these funds to seek to acquire an operating business unrelated to its current business. · The Special Meeting (Page 10) Date, Time, Place and Purpose (Page 10). The special meeting will be held on December 27, 2007, at 9:00a.m. Eastern time at our principal executive offices at 7 Kingsbridge Road, Fairfield, New Jersey 07004.At the special meeting, you will be asked to consider and vote upon proposals to: (i) ratify and approve the purchase agreement; (ii) approve an amendment to our Certificate of Incorporation if the purchase agreement is approved and adopted; and (iii) transact such other business as may properly come before the special meeting or any adjournments or postponements of the special meeting. Record Date and Voting (Page 10). Only stockholders who hold shares of our common stock at the close of business on November 28, 2007, the record date for the special meeting, will be entitled to vote at the special meeting. Each share of our common stock outstanding on the record date will be entitled to one vote on each matter submitted to stockholders for approval at the special meeting. As of the record date, there were 5,046,398 shares of our common stock outstanding. Vote Required (Page 10). The ratification and approval of the purchase agreement and the amendment to our Certificate of Incorporation requires the affirmative vote of at least a majority of the outstanding shares of our common stock entitled to vote at the special meeting. 2 Share Ownership of Directors and Executive Officers (Page 21). As of November 28, 2007, the record date for the special meeting, our directors and executive officers beneficially owned and are entitled to vote, in the aggregate, 135,000 shares of our common stock, representing approximately 2.6% of our outstanding shares. Share Ownership of Applied Digital Solutions, Inc. (Page 20). As of November 28, 2007, the record date for the special meeting, Applied Digital Solutions, Inc. (“ADSX”), our majority shareholder, beneficially owned and is entitled to vote, in the aggregate, 2,570,000 shares of our common stock, representing approximately 50.9% of our outstanding shares. Because the vote of a majority of our outstanding shares is required to ratify and approve the purchase agreement and to approve and adopt the name change amendment, the vote of ADSX is sufficient to adopt these proposals. ADSX has indicated that it intends to vote “FOR” the ratification and adoption of the purchase agreement and the approval and adoption of the name change amendment. · Recommendation of our Board of Directors (Page 13) Our Board of Directors (i) unanimously determined that the purchase agreement and the transactions contemplated by the purchase agreement are fair to and in the best interests of the holders of InfoTech common stock and has approved the purchase agreement and the other transactions contemplated by the purchase agreement, (ii) approved and declared advisable the execution, delivery and performance of the purchase agreement and the transactions contemplated by the purchase agreement, and (iii) recommends that our stockholders vote “FOR” ratification and approval of the purchase agreement. For a discussion of the material factors considered by our Board of Directors in reaching their conclusions, see “The Purchase Agreement—Reasons for the Purchase Agreement; Recommendation of Our Board of Directors” beginning on page 13. · Opinion of Kaufman Bros., L.P. (Page 14) In connection with the asset purchase agreement, our Board of Directors received an opinion from Kaufman Bros. that as of the date of such opinion, and based upon and subject to the assumptions, qualifications and limitations set forth in the opinion, the consideration provided for in the purchase agreement was fair, from a financial point of view, to our stockholders. The full text of the written opinion of Kaufman Bros., dated November 13, 2007, is attached to this proxy statement as Appendix B. We encourage you to read this opinion carefully in its entirety for a description of the assumptions made, procedures followed, matters considered and limitations on the review undertaken. Kaufman Bros.’sopinion was provided to our Board of Directors in its evaluation of the purchase agreement consideration from a financial point of view, does not address any other aspect of the purchase agreement and does not constitute a recommendation to any stockholder as to how to vote or act with respect to the purchase agreement. · Interests of Our Directors and Executive Officers and ADSX in the Purchase Agreement (Page 16) In considering the recommendation of our Board of Directors, you should be aware that our directors and executive officers and ADSX, our majority shareholder, have interests in the purchase agreement that are different from or in addition to your interests as a stockholder and that may present actual or potential conflicts of interest. Our Board of Directors was aware of these interests and considered that such interests may be different from or in addition to the interests of our stockholders generally, among other matters, in approving the purchase agreement and the transactions contemplated by the purchase agreement, and in determining to recommend that our stockholders vote for ratification and approval of the purchase agreement. You should consider these and other interests of our directors and executive officers and ADSX that are described in this proxy statement. · Conditions to the Completion of the Purchase Agreement (page 18) Our obligations and the obligations of Corporate Technologies to consummate the transactions contemplated by the purchase agreement are subject to the satisfaction or waiver at or before the effective time of the purchase agreement of certain conditions, including the following: o Receipt of certain documents and agreements, including a legal opinion of our counsel, non-solicitation agreements executed by Jonathan F. McKeage, our President and Chief Executive Officer, and J. Robert Patterson, our Vice President, Secretary and Treasurer and a member of our Board of Directors, a non-competition agreement executed by InfoTech and Applied Digital Solutions, Inc., our majority shareholder, and other standard closing agreements as more fully described in the purchase agreement; 3 o The accuracy of our representations and warranties in the purchase agreement; o Receipt of any applicable consents and approvals; o The absence of any material adverse change in our business; o Receipt of applicable tax clearance letters; and o Release of certain liens and termination of certain financing statements. · How the Purchase Agreement May Be Terminated (Page 19) The parties may mutually agree to terminate the purchase agreement at any time upon the mutual written consent of the parties. Other circumstances under which the InfoTech or Corporate Technologies may terminate the purchase agreement are described under “Terms of the Purchase Agreement—Termination of the Purchase Agreement” beginning on page 19. 4 QUESTIONS AND ANSWERS ABOUT THE SPECIAL MEETING AND THE PURCHASE AGREEMENT The following questions and answers are intended to briefly address some commonly asked questions regarding the purchase agreement and the special meeting. These questions and answers may not address all questions that may be important to you as a holder of InfoTech common stock. Please refer to the “Summary” and the more detailed information contained elsewhere in this proxy statement, the appendices to this proxy statement and the documents referred to or incorporated by reference in this proxy statement, which you should read carefully. See “Where Stockholders Can Find More Information” beginning on page 22. What is the proposed transaction? The proposed transaction is the acquisition by Corporate Technologies of substantially all of the assets of InfoTech. What will I receive in connection with the purchase agreement? As the purchase agreement contemplates a sale by the Company of substantially all of its assets to Corporate Technologies, stockholders will not receive any direct consideration as part of the completion of the transactions contemplated by the purchase agreement.Upon completion of the transactions contemplated by the purchase agreement, the Company will retain certain assets, including its cash, accounts receivable, inventory and shares that it holds of ADSX, and the proceeds from the transaction and will seek to acquire an attractive operating business in an unrelated field that desires to become publicly traded through reverse merger. When and where is the special meeting? The special meeting of the our stockholders will be held at our corporate headquarters at 7 Kingsbridge Road, Fairfield, New Jersey 07004, on December 27, 2007, at 9:00a.m. Eastern time. What matters am I entitled to vote on at the special meeting? You are entitled to vote: · “for” or “against” the ratification and approval of the purchase agreement; · “for” or “against” the amendment to our Certificate of Incorporation to change our name to IFTH Acquisition Corp. upon approval and adoption of the purchase agreement; and · on such other business as may properly come before the special meeting or any adjournment or postponement thereof. How does the Company’s Board of Directors recommend that I vote on the proposals? Our Board of Directors recommends that you vote “FOR” the proposal to ratify and approve the purchase agreement and “FOR” the proposal to approve and adopt the amendment to our Certificate of Incorporation to change our name to IFTH Acquisition Corp. upon approval and adoption of the purchase agreement. You should read “The Purchase Agreement—Reasons for the Purchase Agreement; Recommendation of Our Board of Directors” beginning on page 13 for a discussion of the factors that our Board of Directors considered in deciding to recommend the approval of the purchase agreement. What vote of stockholders is required to approve the purchase agreement and the amendment to our Certificate of Incorporation to change our name? For the purchase agreement to be ratified and approved, stockholders as of the close of business on the record date for the special meeting holding a majority of the outstanding shares of InfoTech common stock entitled to vote at the special meeting, must vote “FOR” the ratification and approval of the purchase agreement and the amendment to our Certificate of Incorporation to change our name upon approval and adoption of the purchase agreement. You should note that, because the vote of a majority of our outstanding shares is required to ratify and approve the purchase agreement and to approve and adopt the name change amendment, the vote of ADSX is sufficient to adopt these proposals. ADSX has indicated that it intends to vote “FOR” the ratification and adoption of the purchase agreement and the approval and adoption of the name change amendment. Who is entitled to vote? Stockholders as of the close of business on November 28, 2007, the record date for this solicitation, are entitled to receive notice of, attend and to vote at the special meeting. On the record date, November 28, 2007, 5 approximately 5,046,398 shares of Company common stock, held by approximately 52 stockholders of record, were outstanding and entitled to vote. You may vote all shares you owned as of the record date. You are entitled to one vote per share. What does it mean if I get more than one proxy card? If you have shares of Company common stock that are registered differently or are in more than one account, you will receive more than one proxy card. Please follow the directions for voting on each of the proxy cards you receive to ensure that all of your shares are voted. How do I vote without attending the special meeting? If you are a registered stockholder (that is, if you hold shares of Company common stock in certificated form), you may submit your proxy and vote your shares by returning the enclosed proxy card, marked, signed and dated, in the postage-paid envelope provided, or by telephone or through the Internet by following the instructions included with the enclosed proxy card. If you hold your shares through a broker, bank or other nominee, which we refer to in this proxy statement as holding shares in “street name,” you should follow the separate voting instructions provided by the broker, bank or other nominee with the proxy statement. If you do not instruct your broker, bank or other nominee regarding the voting of your shares, your shares will not be voted and the effect will be the same as a vote “AGAINST” the ratification and approval of the purchase agreement and the amendment to our Certificate of Incorporation to change our name upon approval and adoption of the purchase agreement. How do I vote in person at the special meeting? If you are a stockholder of record of the Company, which we refer to in this proxy statement as a “registered stockholder,” you may attend the special meeting and vote your shares in person at the meeting by giving us a signed proxy card or ballot before voting is closed. If you want to do that, please bring proof of identification with you. Even if you plan to attend the meeting, we recommend that you vote your shares in advance as described above, so your vote will be counted even if you later decide not to attend. If you hold your shares in “street name,” you may vote those shares in person at the meeting only if you obtain and bring with you a signed proxy from the necessary nominees giving you the right to vote the shares. To do this, you should contact your broker, bank or nominee. Can I change my vote? You may revoke or change your proxy at any time before it is voted, except as otherwise described below. If you have not voted through your broker, bank or other nominee because you are the registered stockholder, you may revoke or change your proxy before it is voted by: · filing a notice of revocation, which is dated a later date than your proxy, with the Company’s Secretary; · submitting a duly executed proxy bearing a later date; · submitting a new proxy by telephone or through the Internet at a later time, but not later than 11:59 p.m. (Eastern Time) on December 27, 2007, or if the special meeting is adjourned, on the date before the meeting date; or · voting in person at the special meeting. Simply attending the special meeting will not constitute revocation of a proxy. If your shares are held in “street name,” you should follow the instructions of your broker, bank or other nominee regarding revocation or change of proxies. If your broker, bank or other nominee allows you to submit voting instructions by telephone or through the Internet, you may be able to change your vote by submitting new voting instructions by telephone or through the Internet. If my shares are held in “street name” by my broker, bank or other nominee, will my nominee vote my shares for me? Yes, but only if you provide voting instructions to your broker, bank or other nominee. You should follow the directions provided by your broker, bank or other nominee regarding how to instruct your broker, bank or other nominee to vote your shares. If you do not provide voting instructions, your shares will not be voted and the effect 6 will be the same as a vote “AGAINST” ratification and approval of the purchase agreement and the amendment to our Certificate of Incorporation to change our name upon approval and adoption of the purchase agreement. Is it important for me to vote? Yes, since we cannot complete the transactions contemplated by the purchase agreement without the affirmative vote of the majority of the holders of the shares of InfoTech common stock that are entitled to vote at the special meeting, your failure to vote will have the same effect as a vote “AGAINST” the ratification and approval of the purchase agreement and the amendment to our Certificate of Incorporation to change our name upon approval and adoption of the purchase agreement. You should note that, because the vote of a majority of our outstanding shares is required to ratify and approve the purchase agreement and to approve and adopt the name change amendment, the vote of ADSX is sufficient to adopt these proposals. ADSX has indicated that it intends to vote “FOR” the ratification and adoption of the purchase agreement and the approval and adoption of the name change amendment What happens if I do not return a proxy card or otherwise do not vote? Your failure to return a proxy card or otherwise vote will mean that your shares will not be counted toward determining whether a quorum is present at the special meeting and will have the legal effect of a vote “AGAINST” the proposal to ratify and approve the purchase agreement and the amendment to our Certificate of Incorporation to change our name upon approval and adoption of the purchase agreement. What will happen if the purchase agreement is not ratified and approved? If the purchase agreement is not ratified and approved, InfoTech will not complete the transactions contemplated by the purchase agreement, namely the sale of substantially all of its assets. Additionally, we will not adopt the amendment to our Certificate of Incorporation to change our name. Will a proxy solicitor be used? No; however, the Company has engaged American Stock Transfer and Trust Company to assist in the collection and tabulation of proxies for the special meeting and the Company estimates that it will pay them a fee of approximately $4,000, and will reimburse them for reasonable administrative and out-of-pocket expenses incurred in connection with the solicitation. Who can help answer my other questions? If you have more questions about the purchase agreement, the transactions contemplated by the purchase agreement or the special meeting, please contact J. Robert Patterson at (973) 227-8772. If you require assistance in submitting your proxy or voting your shares or need additional copies of the proxy statement or the enclosed proxy card, please contact American Stock Transfer and Trust Company, Shareholder Services Department at 800-937-5449. If your broker, bank or other nominee holds your shares, you should also call your broker, bank or other nominee for additional information. 7 CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING STATEMENTS This proxy statement contains statements that are not historical facts and that are considered “forward-looking” within the meaning of the safe harbor provisions of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. You can identify these statements by the fact that they do not relate strictly to historical or current facts. We have based these forward-looking statements on our current expectations about future events. Statements that include words such as “may,” “will,” “project,” “might,” “expect,” “believe,” “anticipate,” “intend,” “could,” “would,” “estimate,” “continue” or “pursue,” or the negative or other words or expressions of similar meaning, may identify forward-looking statements. These forward-looking statements, include without limitation, those relating to future actions, strategies, future performance and future financial results. Although we believe that the expectations underlying these forward looking statements are reasonable, there are a number of risks and uncertainties that could cause actual results to differ materially from those suggested by the forward-looking statements. These forward-looking statements should, therefore, be considered in light of various important factors set forth from time to time in our filings with the Securities and Exchange Commission, which we refer to as the “SEC”. In addition to other factors and matters contained or incorporated in this document, these statements are subject to risks, uncertainties and other factors, including, among others: · the occurrence of any event, change or other circumstances that could give rise to a termination of the purchase agreement; · the inability to close the purchase agreement due to the failure to obtain stockholder approval or the failure to satisfy other conditions to consummation of the purchase agreement; · the failure of the purchase agreement to close for any other reason; · our remedies against Corporate Technologies with respect to certain breaches of the purchase agreement may not be adequate to cover our damages; · the proposed transactions may disrupt current business plans and operations and there may be potential difficulties in attracting and retaining employees as a result of the purchase agreement, as announced; · the effect of the announcement of the purchase agreement on our business relationships, operating results and business generally; · the costs, fees, expenses and charges we have, and may, incur related to the purchase agreement, whether or not the purchase agreement is completed; and · the matters discussed under “The Purchase Agreement—Considerations Relating to the Purchase Agreement” on page 16. The foregoing sets forth some, but not all, of the factors that could affect our ability to achieve results described in any forward-looking statements. A more complete description of the risks applicable to us is provided in our filings with the SEC available at the SEC’s web site at http://www.sec.gov, including our most recent filings on Forms 10-Q and 10-K. Investors are cautioned not to place undue reliance on these forward-looking statements. Stockholders also should understand that it is not possible to predict or identify all risk factors and that neither this list nor the factors identified in our SEC filings should be considered a complete statement of all potential risks and uncertainties. We undertake no obligation to publicly update or release any revisions to these forward-looking statements to reflect events or circumstances after the date of this proxy statement. 8 PARTIES INVOLVED IN THE PROPOSED TRANSACTION InfoTech InfoTech USA, Inc. 7 Kingsbridge Road Fairfield, New Jersey 07004 (973) 227-8772 InfoTech, through its two wholly owned subsidiaries, InfoTech USA, Inc. (New Jersey) and Information Technology Services, Inc.,provides information technology consulting, networking, procurement, deployment, integration, migration and security services and solutions. InfoTech also provides on-going system and network maintenance services. Detailed descriptions about InfoTech’s business and financial results are contained in our 10-K for the fiscal year ended September 30, 2006, which is incorporated in this proxy statement by reference. See “Where Stockholders Can Find More Information” beginning on page 22 of this proxy statement. InfoTech USA, Inc. (New Jersey) 7 Kingsbridge Road Fairfield, New Jersey 07004 (973) 227-8772 Information Technology Services, Inc. 7 Kingsbridge Road Fairfield, New Jersey 07004 (973) 227-8772 Corporate Technologies 16305 36th Avenue North, Suite 100 Plymouth, Minnesota 55446 763-235-1375 Corporate Technologies is a leading provider of IT solutions to businesses and institutions in North Dakota, northeast South Dakota, West Central Minnesota, Southern California and West Michigan. It offers a wide range of IT solutions, including VoIP and PBX telephone systems, computer networking solutions, repair and warranty services, and systems integration and consulting. Corporate Technologies has leveraged its thirty years of industry experience to gain many valuable certifications with leading manufacturers of IT equipment. 9 THE SPECIAL MEETING General Information The enclosed proxy is solicited on behalf of our Board of Directors for use at a special meeting of stockholders to be held on December 27, 2007, at 9:00 a.m. Eastern time, or at any adjournments or postponements of the special meeting. The special meeting will be held at our corporate headquarters at 7 Kingsbridge Road, Fairfield, New Jersey 07004.InfoTech intends to mail this proxy statement and the accompanying proxy card on or about December 10, 2007 to all stockholders entitled to vote at the special meeting. At the special meeting, stockholders will be asked to consider and vote upon a proposal to ratify and approve the purchase agreement and, if the purchase agreement is ratified and approved, to approve an amendment to our Certificate of Incorporation to change our name. InfoTech does not expect a vote to be taken on any other matters at the special meeting. If any other matters are properly presented at the special meeting, however, the holders of the proxies, if properly authorized, will have authority to vote on these matters in their discretion. Record Date, Quorum and Voting Power Stockholders of record at the close of business on November 28, 2007 are entitled to notice of, and to vote at, the special meeting. On November 28, 2007, the outstanding voting securities consisted of 5,046,398 shares of InfoTech common stock. Each share of InfoTech common stock entitles its holder to one vote on all matters properly coming before the special meeting. A quorum of holders of our common stock must be present for the special meeting to be held. Holders of a majority of our common stock issued and outstanding and entitled to vote will constitute a quorum for the purpose of considering the proposal regarding ratification and approval of the purchase agreement and the amendment to our Certificate of Incorporation to change our name if the purchase agreement is approved and adopted. Vote Required for Approval For the purchase agreement to be ratified and approved, holders of a majority of the outstanding shares of InfoTech common stock entitled to vote at the special meeting must vote “FOR” the ratification and approval of the purchase agreement. The proposal to approve an amendment to our Certificate of Incorporation to change our name if the purchase agreement is approved and adopted requires the approval of holders of a majority of our common stock present in person or by proxy at the special meeting and entitled to vote on the matter, whether or not a quorum is present. You should note that, because the vote of a majority of our outstanding shares is required to ratify and approve the purchase agreement and to approve and adopt the name change amendment, the vote of ADSX is sufficient to adopt these proposals. ADSX has indicated that it intends to vote “FOR” the ratification and adoption of the purchase agreement and the approval and adoption of the name change amendment. In order for your InfoTech common stock to be included in the vote, if you are a registered stockholder (that is, if you hold one or more stock certificates for your InfoTech common stock), you must submit your proxy and vote your shares by returning the enclosed proxy card, in the postage prepaid envelope provided, or by telephone or through the Internet, as indicated on the proxy card, or you may vote in person at the special meeting. Brokers who hold shares in street name for customers have the authority to vote on “routine” proposals when they have not received instructions from beneficial owners. However, brokers are precluded from exercising their voting discretion with respect to the approval of non-routine matters such as the ratification and approval of the purchase agreement and, as a result, absent specific instructions from the beneficial owner of such shares, brokers are not empowered to vote those shares, referred to generally as “broker non-votes.” Because ratification and approval of the purchase agreement requires the affirmative vote of the majority of the shares of InfoTech common stock outstanding on the record date, failures to vote, abstentions and broker non-votes, if any, will have the same effect as votes “AGAINST” ratification and approval of the purchase agreement and “AGAINST” the approval and adoption of the amendment to our Certificate of Incorporation to change our name upon approval and adoption of the purchase agreement. 10 Voting by Directors and Executive Officers As of November 28, 2007, the record date, our current directors and executive officers held and are entitled to vote, in the aggregate, 135,000 shares of InfoTech common stock (excluding options, shares of restricted stock and restricted stock units), representing approximately 2.6% of the outstanding InfoTech common stock. Proxies; Revocation If you vote your shares of InfoTech common stock by returning a signed proxy card by mail, or through the Internet or by telephone as indicated on the proxy card, your shares will be voted at the special meeting in accordance with the instructions given. If no instructions are indicated on your signed proxy card, your shares will be voted “FOR” the ratification and approval of the purchase agreement, “FOR” the approval of the amendment to our Certificate of Incorporation to change our name if the purchase agreement is approved and adopted, and for any other matters properly brought before the special meeting for a vote, the persons named on the enclosed proxy card will have authority to vote the shares represented by duly executed proxies in their discretion. If your shares are held in street name, you should follow the instructions of your broker, bank or other nominee regarding revocation or change of proxies. If your broker, bank or other nominee allows you to submit voting instructions by telephone or through the Internet, you may be able to change your vote by submitting new voting instructions by telephone or through the Internet. You may revoke or change your proxy at any time before the vote is taken at the special meeting, except as otherwise described below. If you have not voted through your broker, bank or other nominee because you are the registered stockholder, you may revoke or change your proxy before it is voted by: · filing a notice of revocation, which is dated a later date than your proxy, with the Company’s Corporate Secretary at 7 Kingsbridge Road, Fairfield, New Jersey 07004; · submitting a duly executed proxy bearing a later date; · if you voted by telephone or the Internet, by voting a second time by telephone or Internet, but not later than 11:59 p.m. (Eastern Time) on December 27, 2007, or if the special meeting is adjourned, on the date before the meeting date; or · by attending the special meeting and voting in person (simply attending the meeting will not constitute revocation of a proxy; you must vote in person at the meeting). InfoTech does not expect that any matter other than the proposal to ratify and approve the purchase agreement and the proposal to approve and adopt the amendment to our Certificate of Incorporation to change our name upon approval and adoption of the purchase agreement will be brought before the special meeting. If, however, such a matter is properly presented at the special meeting or any adjournment or postponement of the special meeting, the persons named on the enclosed proxy card will have authority to vote the shares represented by duly executed proxies in their discretion. Adjournments Although it is not currently expected, the special meeting may be adjourned for the purpose of soliciting additional proxies. Any adjournment may be made without notice, other than an announcement made at the special meeting, if the adjournment is not for more than 30 days. If a quorum exists, then holders of a majority of the votes of InfoTech common stock present in person or represented by proxy at the special meeting and entitled to vote on the matter may adjourn the special meeting. Alternatively, if no quorum exists, then holders of a majority of the stock present at the special meeting in person or represented by proxy may adjourn the special meeting. Any signed proxies received by InfoTech will be voted in favor of an adjournment in these circumstances, although a proxy voted “AGAINST” the proposal for the adjournment of the special meeting will not be voted in favor of an adjournment for the purpose of soliciting additional proxies. InfoTech stockholders who have already sent in their proxies may revoke them prior to their use at the reconvened special meeting following such adjournment in the manner described above. Broker non-votes, if any, will not have any effect on the vote for the adjournment of the special meeting, and abstentions, if any, will have the same effect as a vote “AGAINST” the adjournment of the special meeting. The Proxy Solicitation The Board of Directors of InfoTech is soliciting proxies in connection with the special meeting. Corporate Technologies may also be deemed to be a participant in the solicitation.The expenses of preparing, printing and mailing this proxy statement and the proxies solicited hereby will be borne by the Company. Additional solicitation 11 may be made by telephone, facsimile, e-mail, in person or other contact by certain of our directors, officers, employees or agents, none of whom will receive additional compensation therefor. We will reimburse brokerage houses and other custodians, nominees and fiduciaries for their reasonable expenses for forwarding material to the beneficial owners of shares held of record by others. We have also engaged American Stock Transfer and Trust Company to assist in the collection and tabulation of proxies for the meeting, and we estimate that we will pay them a fee of approximately $4,000, and will reimburse them for reasonable administrative and out-of-pocket expenses incurred in connection with such solicitation. Attending the Special Meeting In order to attend the special meeting in person, you must be a stockholder of record on the record date, hold a valid proxy from a record holder or be an invited guest of InfoTech. You will be asked to provide proper identification at the registration desk on the day of the meeting or any adjournment of the meeting. Questions and Additional Information If you have more questions about the purchase agreement, the transactions contemplated by the purchase agreement or the special meeting, please contact J. Robert Patterson at (973) 227-8772. If you have questions about how to submit your proxy, or if you need additional copies of this proxy statement or the enclosed proxy card or voting instructions, please call American Stock Transfer and Trust Company: American Stock Transfer and Trust Company 59 Maiden Lane New York, NY 10038 800-937-5449 12 THE PURCHASE AGREEMENT Background of the Purchase Agreement From time to time, the Company and our Board of Directors have, with their legal and financial advisors, reviewed and evaluated strategic opportunities and alternatives with a view to enhancing stockholder value. On or about December 7, 2006, Jonathan F. McKeage, our President and Chief Executive Officer, was contacted by Evan McKeown, then the Chief Financial Officer of our parent company Applied Digital Solutions, informing him of the interest of Corporate Technologies in setting up a conference call to discuss a potential acquisition between the parties. On December 20, 2006, Mr. McKeage, Mr. McKeown, Elam Baer, Chief Executive Officer of North Central Equity LLC, parent company of Corporate Technologies, Greg Wilmes, Vice President of North Central Equity, and Jim Griffith, Chief Executive Officer of Corporate Technologies, held a telephonic meeting to discuss the potential acquisition by Corporate Technologies of substantially all of the Company’s assets. Subsequently, and frequently during the course of the following eleven months, InfoTech and executives of North Central and Corporate Technologies held further discussions on this topic, including three meetings onsite at InfoTech.The first such meeting took place on January 9-10, 2007, attended by Greg Wilmes, Jim Griffith, Jonathan McKeage, Robert Patterson, and other InfoTech management.The second such meeting took place on September 10-11, 2007, and was attended by Elam Baer, Jim Griffith and InfoTech executives.The third such meeting took place on November 14-15, and was attended by Jim Griffith and Chris McFayden, Vice President of Corporate Technologies, as well as InfoTech management and employees. Also during this period our Board of Directors met on several occasions to discuss the transaction proposed by Corporate Technologies, and to evaluate alternative options. Meetings of our Board were held on December 13, 2006, January 19, 2007, February 21, 2007, March 22, 2007, April 4, 2007, April 26, 2007, July 3, 2007, November 6, 2007 and November 13, 2007 for this purpose. All of the directors were present at all such meetings. Reasons for the Purchase Agreement; Recommendation of Our Board of Directors On November 13, 2007, our Board of Directors unanimously adopted resolutions: · determining that the purchase agreement and the transactions contemplated thereby are fair to and in the best interests of our stockholders; · approving the purchase agreement and the other transactions contemplated thereby; · approving the amendment to our Certificate of Incorporation to change our name if the purchase agreement is approved and adopted; and · recommending that our stockholders vote “FOR” adoption of the purchase agreement and the amendment to our Certificate of Incorporation to change our name if the purchase agreement is approved and adopted.See “— Background of the Purchase Agreement” beginning on page 13 for additional information on the recommendation of our Board of Directors. Our Board of Directors believes that the purchase agreement is fair to our stockholders. In reaching these conclusions, our Board of Directors consulted with our management and our legal and financial advisors, and considered our short-term and long-term interests and prospects of the Company and our stockholders. In reaching the foregoing determinations, our Board of Directors considered the following material factors, among others, that it believed supported its determinations: · The current and historical financial condition and results of operations of the Company, including the prospects of the Company in light of the increasingly competitive nature of the industry in which the Company operates; · To address the Company’s ongoing operating deficits, the capital requirements involved in growing the Company either organically or by acquisition; · The thorough evaluation of several alternative transactions, including acquisitions of other companies, financings, and sale of the Company’s common stock or assets; 13 · The terms and conditions of the proposed Purchase Agreement and the likelihood that the conditions to the proposed Transaction would be satisfied; · The potential value that might result from other alternatives available to the Company, including the alternative of continuing the existing operations of the Company, considering, in particular, the potential for shareholders to share in any future earnings growth of the Company and continued costs and scrutiny associated with continuing to operate as a public company; and · The structure of the Transaction as an asset purchase, requiring approval by the Company’s shareholders, which would result in detailed public disclosure and a relatively lengthy period of time prior to completion of the Transaction during which an unsolicited superior proposal could be brought forth. Our Board of Directors also considered a variety of risks and other potentially negative factors concerning the purchase agreement. These factors included, but were not limited to, the following: · The need to conduct a thorough ‘market test’ to be sure the Board was not overlooking a potentially superior alternative transaction, including acquisitions, financings, or a sale of the Company’s common stock or assets; · The need for due diligence to establish the ability of North Central Equity / Corporate Technologies to consummate the transaction, including providing the required financing; · The need to conduct a thorough search to identify and acquire another operating business acceptable to the Company’s shareholders, as soon as possible following the closing of the transaction. The foregoing discussion of the information and factors considered by our Board of Directors is not intended to be exhaustive but, we believe, includes all material factors considered by our Board of Directors. Based on the factors outlined above, our Board of Directors determined that the purchase agreement and the transactions contemplated by the purchase agreement, are fair to and in the best interests of our stockholders. In view of the variety of factors considered in connection with its evaluation of the purchase agreement, our Board of Directors did not find it practicable to, and did not, quantify, rank or otherwise assign relative or specific weight or values to any of these factors, and individual directors may have given different weights to different factors. Our Board of Directors considered all of the factors as a whole and considered the factors in their totality to be favorable to and supportive of its determination and to recommend that our stockholders ratify and approve the purchase agreement. Our Board of Directors believes that the purchase agreement is fair to and in the best interests of our stockholders. Our Board of Directors recommends that you vote “FOR” ratification and approval of the purchase agreement. Opinion of Kaufman Bros. We have engaged Kaufman Bros. to render a fairness opinion in connection with the transactions contemplated by the purchase agreement. On November 13, 2007, Kaufman Bros. delivered to the Board of Directors its written opinion that, as of that date, the purchase price to be received by our shareholders pursuant to the purchase agreement was fair, from a financial point of view, to such holders. The full text of Kaufman Bros.’ opinion, dated November 13, 2007, which sets forth the assumptions made, procedures followed, matters considered and limitations on the review undertaken by Kaufman Bros., is attached as Appendix B to this proxy statement and is incorporated by reference into this proxy statement. The summary of Kaufman Bros.’ opinion set forth below is qualified in its entirety by reference to the full text of the opinion. You are urged to read the opinion carefully in its entirety. Kaufman Bros.’ opinion was delivered to the Board for its information and is directed only to the fairness, from a financial point of view, to our shareholders, of the transactions contemplated by the purchase agreement and does not address the fairness to, or any other consideration of, the holders of any class of securities, creditors or other constituencies of InfoTech, or any other aspect of the transactions contemplated by the purchase agreement. Kaufman Bros.’ opinion does not constitute a recommendation to any shareholder as to how the shareholder should vote with respect to the purchase agreement or any other matter. In arriving at its opinion, Kaufman Bros. reviewed: • Trends in the information technology services (also referred to herein as “IT Services”) industry. 14 • Historical business information and financial results of InfoTech. • Non-public financial and operating results of InfoTech. • Financial forecasts and budgets prepared by the management of InfoTech. • Business prospects and financial condition of InfoTech. • Terms of lending and credit arrangements between InfoTech and third parties. • Public financial information of comparable companies in the IT Services industry. • Public financial and transaction information related to comparable acquisitions. • Terms and conditions of the unexecuted draft purchase agreement. With our consent, Kaufman Bros. assumed and relied upon the accuracy and completeness of all financial and other information that was supplied or otherwise made available by us or that was publicly available to us (including, without limitation, the information described above), or that was otherwise reviewed by Kaufman Bros.In its review, Kaufman Bros. did not obtain any independent evaluation or appraisal of any of the assets or liabilities of, nor did it conduct a physical inspection or appraisal of any of our properties, assets or facilities, nor was Kaufman Bros. furnished with any such evaluations or appraisals of such physical inspections, nor does it assume any responsibility to obtain any such evaluations or appraisals. With respect to the financial forecasts provided to and examined by Kaufman Bros., Kaufman Bros. noted that projecting future results of any company is inherently subject to uncertainty.Kaufman Bros. has assumed, with our consent, that such financial forecasts were reasonably prepared on bases reflecting the best currently available estimates and good faith judgments of the management of our business as to the future financial performance of our business. In preparing its opinion, Kaufman Bros. analyzed: • The terms of the proposed transaction. • InfoTech’s historical, present and anticipated financial performance. • Market multiples of selected companies in the IT Services industry. • Previous acquisition transactions in the IT Services industry. • Present values of future free cash flow generated by InfoTech’s operating business. Kaufman Bros. performed an analysis of the valuation of InfoTech using the following methodologies: • Comparable public company analysis of selected other IT Services companies. • Precedent transaction analysis of selected comparable transactions in the IT Services industries. • Discounted cash flow analyses utilizing management projections. Kaufman Bros. considered the valuation of comparable companies in analyzing the proposed transactions and the valuation of InfoTech. Kaufman Bros. determined that the consideration to be paid pursuant to the purchase agreement compared favorably with its analysis of the following: • Multiples at which comparable public companies trade. The consideration to be received is supportable by comparison to the revenue and EBITDA multiples on which similar companies are trading. • The consideration to be received equates to 0. 1x LTM revenue. The consideration to be received is “not meaningful” on an EBITDA basis to due respective period losses. • Multiples received in precedent transactions. The consideration to be received equates to 0.1x LTM revenue. • Comparisons are “not meaningful” on an EBITDA basis to due respective period losses. These multiples are within the range of the multiples received in recent transactions in the IT Services industry. 15 • Discounted Cash Flow (DCF) valuation. The consideration to be received is above the ranges of values derived from DCF analyses performed by Kaufman Bros. We have agreed to pay Kaufman Bros. for its services in connection with the provision of its opinion a fee of approximately $50,000.In addition, we have agreed to reimburse Kaufman Bros. for its reasonable expenses and to indemnify Kaufman Bros. and related parties against liabilities, including liabilities under the federal securities laws, relating to, or arising out of, its engagement.In the ordinary course of business, Kaufman Bros. or its affiliates may actively trade securities of InfoTech or its affiliates for their own accounts and for the accounts of customers and, accordingly, may at any time hold a long or short position in those securities. In addition, Kaufman Bros. may seek to, in the future, provide financial advisory and financing services to InfoTech or entities that are affiliated with InfoTech, for which Kaufman Bros. would expect to receive compensation. We selected Kaufman Bros. to render its opinion based on Kaufman Bros.’ reputation and experience and its familiarity with InfoTech and its business.Kaufman Bros. is an internationally recognized investment banking firm and, as a customary part of its investment banking business, is regularly engaged in valuations of businesses and securities in connection with acquisitions and mergers, underwritings, secondary distributions of securities, private placements and valuations for other purposes. Considerations Relating to the Proposed Purchase Agreement Set forth below are various risks relating to the proposed purchase agreement. The following is not intended to be an exhaustive list of the risks relating to the purchase agreement and should be read in conjunction with the other information in this proxy statement. In addition, you should refer to the section entitled “Risk Factors” in InfoTech’s Annual Report on Form 10-K for the fiscal year ended September 30, 2006, which is incorporated in this proxy statement by reference, for risks relating to InfoTech’s business, as supplemented with the following three risk factors: • the market price of our common stock may decline to the extent that the current market price of its shares reflects a market assumption that the transactions contemplated by the purchase agreement will be completed; • costs relating to the purchase agreement, such as legal, accounting and financial advisory fees, must be paid even if the transactions contemplated by the purchase agreement are not completed; and • the diversion of management’s attention from the day-to-day business of InfoTech and the potential disruption to its employees and its relationships with customers, suppliers and distributors may make it difficult for InfoTech to regain its financial and market positions if the merger does not occur. Interests of InfoTech’s Directors and Executive Officers and ADSX in the Purchase Agreement In considering the recommendation of our Board of Directors, you should be aware that InfoTech’s directors and executive officers may be deemed to have interests in the transaction that are different from or in addition to the interests of InfoTech stockholders generally and that may present a conflict of interest. Our Board of Directors was aware of these interests and considered that such interests may be different from or in addition to the interests of our stockholders generally, among other matters, in approving the purchase agreement and the transactions contemplated thereby and in determining to recommend that our stockholders vote for ratification and approval of the purchase agreement. Additionally, the interests of our majority stockholder, ADSX, may differ from the interests of our other stockholders. You should consider these and other interests of our directors and executive officers and ADSX that are described in the proxy statement. Certain Federal Tax Consequences to InfoTech The transactions contemplated by the purchase agreement will be taxable transactions for the Company. The Company will realize gain or loss with respect to each asset sold measured by the difference between the proceeds received by us on such sale and our tax basis in the assets sold. For purposes of calculating the amount of our gain or loss, the proceeds received by the Company and its affiliates will include the cash received, the amount of our indebtedness and other liabilities that are assumed, and any other consideration the Company receives for its assets. It is anticipated that the Company will have sufficient losses (including net operating loss carryforwards and built in gains) to offset the gain expected to be realized from the transactions contemplated by the purchase agreement for regular federal income tax purposes, subjecting the Company only to federal alternative minimum tax. 16 Regulatory Approvals We believe that no state or federal regulatory approval is required in connection with the purchase agreement. Dissenters’ Rights Under Delaware law, our stockholders are not entitled to dissenters’ rights for their shares in connection with the purchase agreement and the transactions contemplated thereby. Closing of the Asset Sale Not Conditioned on Corporate Technologies Obtaining Financing The purchase price for the transactions contemplated by the purchase agreement is estimated to be approximately $1 million. Corporate Technologies indicated that it plans to fund the purchase price through its working capital and does not require a financing commitment. Accounting Treatment We will record the asset sale in accordance with accounting principles generally accepted in the United States. Upon completion of the disposition we will recognize a financial reporting gain equal to the net proceeds (sum of purchase price less expenses of the sale) less the book value of the assets and liabilities sold. 17 TERMS OF THE PURCHASE AGREEMENT The following is a summary of the material terms of the purchase agreement and is qualified by reference to the complete purchase agreement which is attached as Appendix A to this proxy statement. We urge to you to read the purchase agreement carefully and in its entirety because it, and not this proxy statement, is the legal document that governs the transactions contemplated by the purchase agreement. Pursuant to the terms of the purchase agreement, we have agreed to sell all of the fixed assets and related purchased assets (as more fully described hereinafter) to Corporate Technologies in exchange for up to $1 million in cash. At the closing of the purchase agreement, Corporate Technologies shall deliver $800,000 to InfoTech in cash and shall deliver $200,000 to Wells Fargo Bank, National Association, as escrow agent, to be held in escrow. The purchase agreement provides that this escrow amount shall be held in escrow for a period of three months following the closing, during which time incremental amounts shall be paid to InfoTech as certain reduction in real property rental expenses are achieved by InfoTech. At the end of the three-month escrow period, any amount of the $200,000 escrow amount not due to InfoTech for obtaining certain reduction in real property rental expenses. Pursuant to the terms of the purchase agreement, we will retain certain assets, including our cash, accounts receivable, inventory and shares that we hold of ADSX. However, you should note that if the transactions contemplated by the purchase agreement are completed, the Company shall cease its ongoing operations. As described in “Terms of the Purchase Agreement—Conditions to the Completion of the Transactions Contemplated by the Purchase Agreement,” pursuant to an interim services agreement and an administrative services agreement to be entered into in connection with the purchase agreement, Corporate Technologies will assist us in the collection of our accounts receivable and in the sale of our remaining inventory. We will retain our cash at the time of the closing of the purchase agreement, the cash received from the collection of accounts receivable and the sale of inventory, the proceeds from the sale and the proceeds from any sale of the ADSX shares that we hold. We intend to utilize these funds to seek to acquire an operating business unrelated to its current business. Conditions to the Completion of the Transactions Contemplated by the Purchase Agreement The closing of the transaction is contingent upon Corporate Technologies’ receipt of certain documents, including the following: · An escrow agreement by and among us, Corporate Technologies and Wells Fargo Bank, National Association; · Nonsolicitation and confidentiality agreements executed by Messrs. McKeage and Patterson; · An agreement with Applied Digital Solutions, Inc. (“Applied Digital”), pursuant to which Applied Digital agrees to vote all of its shares of common stock of InfoTech in favor of the adoption of the purchase agreement and to certain noncompetition terms; · A noncompetition, nonsolicitation and confidentiality agreement executed by InfoTech; · An interim services agreement with us pursuant to which Corporate Technologies will provide certain software and hardware hosting services to InfoTech; · An administrative services agreement with us pursuant to which Corporate Technologies shall provide us services in connection with the collection of our outstanding accounts receivable and with the sale of our remaining inventory; · A legal opinion of our outside counsel; · Other customary closing documents as described in the purchase agreement. Additionally, the obligation of Corporate Technologies to consummate the transactions contemplated by the purchase agreement is dependent on the continued accuracy of our representations and warranties made in the purchase agreement; the absence of any default by us on any material obligation; our performance of all obligations required by the purchase agreement; the receipt of any necessary consents or approvals from third parties; the absence of any violation of law or applicable order or regulation; an absence of any material adverse change in our business; the receipt of all required legal documents and tax clearance letters; the termination of out outstanding UCC financing statements, including those with respect to our financing agreements with Wells Fargo National 18 Association and Ingram Micro, Inc.; and the assignment by us to Corporate Technologies of any noncompetition and/or nonsolicitation agreements that we have entered into with any of our employees. Termination of the Purchase Agreement The purchase agreement and the transactions contemplated thereby may be terminated at any time prior to closing of the purchase agreement by mutual agreement of us and Corporate Technologies, or by Corporate Technologies if we fail and continue to fail to comply in any material respect with any of our covenants or agreements contained in the purchase agreement, or if we breach any of our representations and warranties in any material way. We may terminate the purchase agreement in the event that Corporate Technologies fails to comply in any material respect with any of its covenants or agreements contained in the purchase agreement, or if it breaches any of its representations and warranties in any material way. Either party may terminate if an applicable court or agency issues an order or takes a similar action to prohibit the transactions contemplated by the purchase agreement. The purchase agreement may be terminated by either us or Corporate Technologies if the transactions contemplated thereby have not been consummated by a mutually agreed-upon date, which the parties have agreed is December 31, 2007. The purchase agreement is also terminable by us in the event of our receipt of a “superior proposal,” as defined in the purchase agreement. Pursuant to the purchase agreement, we are prohibited from offering for sale or soliciting purchasers of the assets acquired by Corporate Technologies pursuant to the purchase agreement; however, in the event that a third party makes a bona fide, unsolicited written proposal to acquire all or substantially all of our assets and our Board determines in good faith by majority vote that such proposal is more favorable from a financial point of view to our shareholders and is reasonably capable of being completed, among other factors, such proposal shall be considered a superior proposal for purposes of termination of the purchase agreement. Amendments; Waivers The purchase agreement may be amended by mutual written agreement of us and Corporate Technologies. 19 PAST CONTACTS, TRANSACTIONS OR NEGOTIATIONS Except as described under “The Purchase Agreement — Background of the Purchase Agreement” beginning on page 13 of this proxy statement, there have not been any negotiations, transactions or material contacts during the past two years concerning any merger, consolidation, acquisition, tender offer or other acquisition of any class of InfoTech’s securities, election of InfoTech’s directors or sale or other transfer of a material amount of InfoTech’s assets (i) between InfoTech or any of its affiliates, on the one hand, and InfoTech or Corporate Technologies, their respective executive officers, directors, members or controlling persons, on the other hand, (ii) between any affiliates of InfoTech or (iii) between InfoTech and its affiliates, on the one hand, and any person not affiliated with InfoTech who would have a direct interest in such matters, on the other hand. SECURITY OWNERSHIP OF ADSX As of November 28, 2007, the record date for the special meeting, ADSX, our majority shareholder, beneficially owned and is entitled to vote, in the aggregate, 2,570,000 shares of our common stock, representing approximately 50.9% of our outstanding shares. Because the vote of a majority of our outstanding shares is required to ratify and approve the purchase agreement and to approve and adopt the name change amendment, the vote of ADSX is sufficient to adopt these proposals. ADSX has indicated that it intends to vote “FOR” the ratification and adoption of the purchase agreement and the approval and adoption of the name change amendment. In connection with the purchase agreement, ADSX will enter into a side agreement with Corporate Technologies pursuant to which it will agree to certain noncompetition terms. 20 SECURITY OWNERSHIP OF MANAGEMENT AND CERTAIN BENEFICIAL OWNERS The following table sets forth information regarding shares of our common stock beneficially owned by each director, by each named executive officer and by all directors and executive officers as a group as of December 3, 2007.Except as noted, all such persons possess sole voting and investment power with respect to the shares listed. Name of Beneficial Owner Amount and Nature of Beneficial Ownership (1) Percent of Class Jeffrey S. Cobb 237,500 4.5% Charles L. Doherty 452,500 8.3% Jonathan F. McKeage 70,000 1.4% J. Robert Patterson 250,000 4.7% Scott R. Silverman 500,000 9.1% All directors and named executive officers as a group (5 persons) 1,510,000 23.5% (1)This table includes the presently exercisable options and options which become exercisable on or before February 1, 2008 set forth following the respective names of each director and named executive officer:Jeffrey S. Cobb – 237,500; Charles L. Doherty – 437,500; J. Robert Patterson – 250,000; Scott R. Silverman – 450,000; and all directors and executive officers as a group – The following table sets forth information regarding shares of common stock of Applied Digital Solutions, Inc., our majority stockholder, beneficially owned by each director, by each named executive officer and by all directors and executive officers as a group as of December 3, 2007.Except as noted, all such persons possess sole voting and investment power with respect to the shares listed. Name of Beneficial Owner Amount and Nature of Beneficial Ownership (1) Percent of Class Jeffrey S. Cobb – – Charles L. Doherty – – Jonathan F. McKeage 100,700 * J. Robert Patterson 1,936 * Scott R. Silverman 3,542,796 4.96% All directors and named executive officers as a group (5 persons) 3,645,432 4.96% (1)This table includes the presently exercisable options and options which become exercisable on or before February 1, 2008 set forth following the respective names of each director and named executive officer:Jeffrey S. Cobb – 0; Charles L. Doherty – 0; Jonathan F. McKeage – 100,000; J. Robert Patterson – 1,880; Scott R. Silverman – 2,175,000; and all directors and executive officers as a group – *Represents less than 1%. 21 WHERE STOCKHOLDERS CAN FIND MORE INFORMATION InfoTech files annual, quarterly and current reports, proxy statements and other documents with the SEC under the Exchange Act. These reports, proxy statements and other information contain additional information about InfoTech and will be made available for inspection and copying at InfoTech’s executive offices during regular business hours by any stockholder or a representative of a stockholder as so designated in writing. Stockholders may read and copy any reports, statements or other information filed by InfoTech at the SEC’s public reference room at Station Place, treet, N.E., Washington, D.C. 20549. You may also obtain copies of this information by mail from the public reference section of the SEC at Station Place, treet, N.E., Washington, D.C. 20549, at prescribed rates. Please call the SEC at 1-800-SEC-0330 for further information on the operation of the public reference room. InfoTech’s SEC filings made electronically through the SEC’s EDGAR system are available to the public at the SEC’s website located at http://www.sec.gov. A list of stockholders will be available for inspection by stockholders of record during business hours at InfoTech’s principal corporate offices at 7 Kingsbridge Road, Fairfield, New Jersey 07004, for ten days prior to the date of the special meeting and will also be available at the special meeting, and continuing to the date of the special meeting and will be available for review at the special meeting or any adjournments thereof. The opinion of Kaufman Bros. that the purchase agreement consideration is fair, from a financial point of view, a copy of which is attached to this proxy statement as Appendix B, will also be available for inspection and copying at the same address, upon written request by, and at the expense of, the interested stockholder. The SEC allows InfoTech to “incorporate by reference” information that it files with the SEC in other documents into this proxy statement. This means that InfoTech may disclose important information to you by referring you to another document filed separately with the SEC. The information incorporated by reference is considered to be part of this proxy statement. This proxy statement and the information that InfoTech files later with the SEC may update and supersede the information incorporated by reference. Such updated and superseded information will not, except as so modified or superseded, constitute part of this proxy statement. InfoTech incorporates by reference each document it files under Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act after the date of the initial filing of this proxy statement and before the special meeting, except for the documents, or portions thereof, that are “furnished” rather than filed. InfoTech also incorporates by reference in this proxy statement the following documents filed by it with the SEC under the Exchange Act: · InfoTech’s Annual Report on Form 10-K for the fiscal year ended September 30, 2006; · InfoTech’s Quarterly Reports on Form 10-Q for the quarterly periods ended December 31, 2006, March31, 2007 and June 30, 2007; and · InfoTech’s Current Reports on Form 8-K filed with the SEC on May 17, 2007, October 4, 2007, November 13, 2007, November 15, 2007 and November 19, 2007. InfoTech undertakes to provide without charge to each person to whom a copy of this proxy statement has been delivered, upon request, by first class mail or other equally prompt means, a copy of any or all of the documents incorporated by reference in this proxy statement, other than the exhibits to these documents, unless the exhibits are specifically incorporated by reference into the information that this proxy statement incorporates. You may obtain documents incorporated by reference by requesting them in writing or by telephone at the following address and telephone number: InfoTech USA, Inc. 7 Kingsbridge Road Fairfield, New Jersey 07004 Telephone number: (973) 227-8772 You may also obtain documents incorporated by reference by requesting them by telephone from American Stock Transfer, Shareholder Services Department at 800-937-5449. Documents should be requested by December 18, 2007 in order to receive them before the special meeting. You should be sure to include your complete name and address in your request. Corporate Technologies supplied, and InfoTech has not independently verified, the information in this proxy statement relating to Corporate Technologies. 22 This proxy statement does not constitute the solicitation of a proxy in any jurisdiction to or from any person to whom or from whom it is unlawful to make such a proxy solicitation in such jurisdiction. Stockholders should not rely on information other than that contained or incorporated by reference in this proxy statement. InfoTech has not authorized anyone to provide information that is different from that contained in this proxy statement. This proxy statement is dated December 4, 2007. No assumption should be made that the information contained in this proxy statement is accurate as of any date other than that date, and the mailing of this proxy statement will not create any implication to the contrary. Notwithstanding the foregoing, in the event of any material change in any of the information previously disclosed, InfoTech will, where relevant and if required by applicable law, update such information through a supplement to this proxy statement. 23 Appendix A ASSET PURCHASE AND SALE AGREEMENT Between CORPORATE TECHNOLOGIES LLC (“Buyer”) and INFOTECH, USA, INC., A DELAWARE CORPORATION INFOTECH, USA, INC. (NEW JERSEY), A NEW JERSEY CORPORATION and INFORMATION TECHNOLOGY SERVICES, INC. ANEW YORK CORPORATION (“Sellers”) Executed on November 13, 2007 LIST OF SCHEDULES Schedules 1.1(a) Customer Contracts, Prospective or Former Customers, Customer Lists, Supplier Agreements and Real Estate Lease Agreements 1.1(b) Equipment, Improvements, Furniture, Machinery and Fixtures 1.1(c) Systems, Software, Licenses, Certifications and Processes 1.1(d) Intellectual Property 1.2 Excluded Assets 4.0 Schedule of Exceptions of Sellers 4.1 Qualifications to Do Business 4.2 Jurisdictions of the Business 4.3 No Conflict or Violations 4.4 Title to and Condition of Assets 4.5(a) Sellers’ Financial Statements (Audited Financial Statements) 4.5(b) Sellers’ Interim Unaudited Financials 4.6 Absence of Certain Change of Events 4.7(a) Litigation 4.7(b) Federal, State or Local Court or other Action affecting Purchased Assets 4.8 No Undisclosed Liabilities Affecting Purchased Assets 4.9 No Undisclosed Future Capital Expenditures 4.10 Warranty Exceptions 4.11 4.11(a) Compliance With Laws Material Contracts 4.12 Taxes 4.13(a) Certain Agreements and Contracts 4.13(e)(i) Key Contracts 4.13(e)(ii) 4.13(g) Key Contracts, No Consent Required Default Notices Under Key Contracts 4.14 Intellectual Property 4.15 Licenses, Permits and Governmental Approvals 4.15(a) No Pending, Threatened Action affecting Licenses or Permits 4.15(b) Suspensions 4.16 Intercompany and Affiliate Party Transactions; Insider Interests 4.17 Real Property Leases 4.18 Personal Property 4.19 Employee Plans 4.20 Employee Listing; Employment Contracts; Employee Benefits out of Ordinary Course of Business 4.21 Material Adverse Effect: Customer or Vendor Relations 4.22 Financial Advisor 4.23 Accuracy of Information 4.24 Environmental Laws 4.25 Payment of Liabilities 6.1(a)(iv) New or Amended Employee Benefit Plans or Compensation Plans 6.8 Allocation of Purchase Price EXHIBITS Exhibit Topic 2.2 Form of Escrow Agreement 3.1 Form of Administrative Services Agreement 3.2 Form of Interim Services, Access and Cooperation Agreement 3.3 Form of Nonsolicitation Agreements (Signed by Messrs. McKeage and Patterson) 3.4 Form of Noncompetition and Nonsolicitation Agreement to be signed by Sellers 3.5 Form of Bill of Sale 3.6 Form of ADSX Agreement 7.1(d) Form of Legal Opinion of Counsel to Sellers 7.1(g) Form of Assignment and Assumption Agreement for Contracts and Claims ASSET PURCHASE AND SALE AGREEMENT This ASSET PURCHASE AND SALE AGREEMENT (this “Purchase Agreement”) is made effective on November 13, 2007 between CORPORATE TECHNOLOGIES LLC, a Minnesota limited liability company with principal offices at 60 South Sixth Street, Suite 2535, Minneapolis, Minnesota 55402 (“Buyer”), and INFOTECH USA, INC., a Delaware corporation (“InfoTech”), INFOTECH USA, INC., a New Jersey corporation (“InfoTech NJ”), and INFORMATION TECHNOLOGY SERVICES, INC., a New York corporation, with principal offices located at 7 Kingsbridge Road, Fairfield, NJ07004 (“ITSI” and, collectively with InfoTech and InfoTech NJ, the “Sellers”). RECITALS A. Sellers own certain assets used to operate a business that provides sales and services of computer, networking and telecommunications products as a value added reseller to commercial, professional, business and governmental customers (the “Business”) which Seller desires to sell and Buyer desires to purchase according to the terms and conditions of this Purchase Agreement. B. Applied Digital Solutions, Inc. (“ADSX”) is the majority shareholder of Seller InfoTech.Sellers shall convey all right, title and interest to substantially all of the fixed assets and related Purchased Assets (as defined below) owned by or used in the business by the Sellers to the Buyer on the terms and subject to the conditions of this Purchase Agreement.ADSX shall guaranty performance of certain obligations of the Sellers and make certain covenants and promises to the Buyer under this Purchase Agreement as provided herein and in the ADSX Agreement. AGREEMENT NOW, THEREFORE, the parties agree as follows: ARTICLE I THE TRANSACTION 1.1Sale and Purchase of Assets.At the Closing, as defined in Section 1.4 below, Sellers shall sell, transfer, convey and deliver to Buyer, and Buyer shall purchase and accept from Sellers, all of the fixed assetsand related Purchased Assets (as defined below) owned, controlled or used in the Business by Sellers, including Sellers’ business as a going concern, goodwill and assets of every kind, nature and description existing on the Closing and which are owned by or used in the operation of the Business, wherever such assets are located (primarily in the states of New Jersey, New Hampshire, New York and Florida) and whether real, personal or mixed, tangible or intangible, and whether or not any of such assets have any value for accounting purposes or are carried or reflected on or specifically referred to in Sellers’ books or financial statements, except the 3 Excluded Assets (as defined in Section 1.2 hereof), free and clear of any and all liens, security interests, claims, charges and encumbrances of whatever kind or nature (“Encumbrances”), except as otherwise provided in this Purchase Agreement.The properties, business, goodwill and assets to be transferred hereunder (collectively, the “Purchased Assets”) include, but are not limited to, the following: (a)Customer Contracts, Prospective or Former Customer Lists, Supplier Agreements and Real Property Lease Agreements.The Purchased Assets include: (i)all customer contracts relating to the Business (“Customer Contracts”) pertaining to the provision of business products or services, including, but not limited to, the Sellers’ interest in and benefits under all unfilled or uncompleted customer contracts, commitments and purchase or sale orders received and accepted by the Seller in the ordinary course of its business; (ii) all supplier agreements, including all licenses, contracts, agreements and warranties, vendor reimbursements or rebates payable after the Closing; (iii) the Real Property Leases (as defined in Section 4.8 hereof); and (iv)security deposits held by Sellers’ landlords, including those listed on Schedule 1.1(a). (b)Equipment, Improvements, Furniture, Machinery and Fixtures.All furniture, machinery, fixtures and equipment (“Fixed Assets”) owned by or used in the Business, including all those reflected in the schedules underlying the “Equipment and improvements” line on Seller InfoTech’s balance sheet including those listed on Schedule 1.1(b). (c)Systems, Software, Licenses, Certifications and Processes.All rights that Sellers own relating to use of the names “InfoTech USA”, “Information Technology Services”or any similar or derivative name, all goodwill relating thereto, and the right to free use of any proprietary information owned by the Sellers respecting the Business or the conduct thereof, including but not limited to the systems, software, licenses, certifications and processes used in or owned by the Business listed on Schedule 1.1(c).Sellers shall change the names of any of the Sellers whose names incorporate these trade names within thirty (30) days of the Closing. (d)Intellectual Property.All Intellectual Property (as defined in Section 4.14) and as described on the attached Schedule 1.1(d). (e)Claims.The rights to any claims, refunds or rebates against third parties arising from the Business, including but not limited to the rights of the Sellers to enforce noncompete, noncompetition and confidentiality agreements and obligations owed by current and former employees. (f)Miscellaneous Assets.All books, records, manuals, contracts and other documentation or accounting records owned by or used in the operation of the Business including, without limitation, all customer and prospect lists, sales literature, inventory records, purchase orders and invoices, sales orders and sales 4 order log books, customer information, product data, price lists, quotes and bids and product and service advertising and brochures. 1.2Excluded Assets.Sellers shall retain, and the Purchased Assets shall not include, the assets identified on Schedule 1.2 (the “Excluded Assets”).The Excluded Assets, which Sellers shall retain, are: (a)cash; (b)accounts receivable; (c)inventory owned and/or held by any of the Sellers; (d)all shares of ADSX, the majority shareholder of Seller InfoTech, held by Seller InfoTech (“ADSX Shares”); and (e)all issued and outstanding shares of the Sellers Infotech NJ and ITSI, which shares are owned by Seller InfoTech. 1.3No Assumption of Liabilities. Buyer shall assume and perform all of the deferred service revenue liability of Sellers outstanding as of the Closing Date to customers of Sellers when and as such liability becomes due pursuant to the applicable arrangement between a Seller and such customer. Sellers shall reimburse Buyer in cash for any remaining balance of such deferred service revenue liability not otherwise collected by Buyer out of excess cash collections by Buyer for accounts receivable or inventory sales of Sellers’ Closing Date accounts receivable and inventory as of the date of the reconciliation of the accounts receivable and inventory of Sellers collected by Buyer under the Administrative Services Agreement.Such liabilities shall be reimbursed when and as they become due except as otherwise set forth in the Administrative Services Agreement. The Buyer will not assume and is not liable for any other liabilities of the Sellers, except to the extent assumed obligations pursuant to the Customer Contracts, Real Property Leases or the deferred service revenue liability to customers (“Assumed Liabilities”). Except pursuant to the Customer Contracts, the Real Property Leases or the Closing Date deferred service revenue liability to customers, Buyer does not assume, is not liable forand shall not assume or in any way undertake to pay, perform, satisfy or discharge any liability of Sellers, whether existing on, before or after the Closing or arising out of any transactions entered into, contract, agreement or arrangement between the Sellers and any third parties, or any state of facts existing on, prior to or after the Closing or any contingent or unknown liabilities of the Sellers (any such other liabilities, the “Excluded Liabilities”). 5 1.4Purchase Agreement Signing and Closing. (a)The parties are executing this Asset Purchase and Sale Agreement on November12, 2007 (the “Purchase Agreement Signing”).On or about December 14, 2007, or such other date as determined by mutual agreement of the parties (the “Closing”), the closing of the purchase and sale of the Purchased Assets and the consummation of the other transactions contemplated hereby shall take place at the offices of the Buyer commencing at 10:30 a.m. local time or at such other time and place as determined by mutual agreement of the parties.If the Closing Date occurs before December 14, 2007, the Closing Date shall be effective as to November 30, 2007 account balances.If the Closing occurs after December 14, 2007, it shall apply to the beginning of the day balances effective January 1, 2008 account balances for the Purchased Assets, Assumed Liabilities and Excluded Liabilities. 1.5Risk of Loss.The risk of loss, damage, theft or destruction to any of the Purchased Assets or other property to be conveyed to Buyer under this Agreement shall be borne by Sellers until the Closing.In the event of such loss, damage, theft or destruction, Sellers shall replace or repair the lost, stolen, damaged or destroyed property to its condition prior to the loss, theft, damage or destruction.If the replacement or repair is not completed prior to the Closing, then the Purchase Price (as defined below) will be adjusted downward by an amount that will be reasonably required to complete the replacement or repair after the Closing by the Buyer. ARTICLE II PURCHASE PRICE; PAYMENT 2.1Purchase Price.The total purchase price for the purchase and transfer of the Purchased Assets shall be one million dollars ($1,000,000) in cash at the times and in the amounts set forth in Section 2.2. 2.2Payment of Purchase Price.Buyer shall pay the Purchase Price to Sellers as follows: (a)At the Closing, Buyer shall deliver $800,000 by wire transfer in immediately available funds to Sellers.The Buyer shall withhold $25,000 (the “Tax Holdback Amount”) from such Closing payment if tax clearance letters have not been received by the states of New York and New Jersey as of the Closing, which amount shall be released to Seller InfoTech at the time of satisfactory receipt of all tax clearance letters, to the extent required pursuant to Section 7.9 hereof. (b)At the Closing, Buyer shall deliver to Wells Fargo Bank, National Association, as escrow agent (“Escrow Agent”) $200,000 (the “Escrow Amount”), to be held in escrow as security for any amounts to be paid to Buyer pursuant to Section 2.2(c), pursuant to the terms an conditions of an escrow agreement among Seller InfoTech, Buyer and the Escrow Agent, in substantially the form attached hereto as Exhibit 2.2. 6 (c)Seller has agreed to use its efforts before and for three months after the Closing to obtain up to a $7,000 per month rent reduction from the New York and New Jersey landlords (it being understood, however, that substantially all of the rent reduction must come from the New Jersey leased space) to be placed in writing, which rent reduction will also include a reduction in the leased premises space reasonably acceptable to the Buyer.For each $500 in monthly rental expense reduction obtained in writing from landlords, $14,286 of the Escrow Property will be released to the Sellers, plus pro rata interest earned thereon at the date that is three months and five days after the Closing.At such time, any remaining amount of the $200,000 in Escrow Property not due to the Sellers shall be released, plus pro rata interest earned thereon, shall be released to Buyer and the non interest portion of such money released to Buyer shall constitute a Purchase Price reduction under this Purchase Agreement. ARTICLE III ANCILLARY AGREEMENTS 3.1Administrative Services Agreement.At the time of the Closing, the parties shall also enter into an Administrative Services Agreement under which the Buyer will provide administrative services to assist the Sellers in collecting the Sellers’ accounts receivable, paying the Sellers’ accounts payable and selling the Sellers’ inventory for the time period set forth in that agreement.Sellers will represent and warrant that at the Closing that the Excluded Assets of the Sellers will exceed the outstanding liabilities of the Sellers. 3.2Interim Services, Access and Cooperation Agreement.Buyer and Sellers shall enter into an Interim Services, Access and Cooperation Agreement for a mutually agreeable term up to six months and commencing on the Closing to allow for the relocation of the Purchased Assets from the Sellers’ network system to the Buyer’s network system during a transition period and to allow a transition of the accounting, purchasing or other enterprise system records from Sellers’ information technology system to the information technology system of Buyer.The parties will enter into the Interim Services, Access and Cooperation Agreement in substantially the form attached as Exhibit 3.2. 3.3Nonsolicitation Agreements.At the Closing, Messrs. Patterson and McKeage shall enter into Nonsolicitation Agreements with the Buyer in substantially the form attached as Exhibit 3.3. 3.4Noncompetition Agreement and Nonsolicitation Agreements.At the Closing, the Sellers shall give a three (3) year Noncompetition and Nonsolicitation Agreement substantially in the form of the attached Exhibit 3.4. 3.5Bill of Sale.Sellers shall deliver a Bill of Sale for the Purchased Assets in substantially the form attached as Exhibit 3.5. 7 3.6ADSX Agreement. At the Closing, the Sellers shall deliver to the Buyer a duly executed agreement of ADSX in substantially the form attached hereto as Exhibit 3.6. (the “ADSX Agreement”) 3.7Escrow Agreement.At the Closing, InfoTech, Buyer and the Escrow Agent shall enter into the Escrow Agreement and Buyer shall fund the Escrow Agreement with $200,000 by wire transfer in immediately available funds. ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLERS Sellers hereby jointly and severally represent and warrant that the statements contained in this Article IV are correct and complete as of the Purchase Agreement Signing and will be correct and complete as of the Closing, except as set forth in the disclosure schedule of Sellers (“Schedule of Exceptions”) and/or the Forms 10-K filed by InfoTech with the Securities and Exchange Commission for the fiscal years ending September 30, 2004, 2005, 2006 and 2007 (the “SEC”), all of which are attached to and made a part of this Purchase Agreement as Exhibit 4.0. 4.1Sellers’ Organization.Sellers are corporations duly organized, validly existing and in good standing under the laws of the states in which they are organized and in which they do business.Each Seller has all requisite power and authority to own its properties and assets and to conduct its businesses as now conducted.Each Seller is duly qualified to do business as foreign corporation and is in good standing in every jurisdiction where the character of the properties owned or leased by it or the nature of the business conducted by it makes such qualification necessary, except where the failure to be so qualified and in good standing would not have a Material Adverse Effect (as defined in Section 4.6 of this Purchase Agreement).Schedule 4.1 of the Schedule of Exceptions sets forth all of the jurisdictions in which the Sellers are qualified to do business with regard to the Business. Complete and accurate copies of the certificates of incorporation and bylaws of Sellers, with all amendments thereto to the date hereof, have been furnished to Buyer, whether by a Seller directly or through public disclosure with the SEC. 4.2Authorization; Validity of Purchase Agreement.The execution, delivery and performance by each Seller of this Purchase Agreement and, subject to satisfaction of the conditions herein, the consummation of the transactions contemplated hereby have been duly authorized by its directors and/or shareholders to the extent required by law.The execution, delivery and performance by each Seller of this Purchase Agreement and, subject to satisfaction of the conditions herein, the consummation of the transactions contemplated hereby have been duly authorized by Sellers.The execution and performance of the ADSX Agreement by ADSX has been duly authorized by ADSX. This Purchase Agreement and the other agreements between the parties and documents delivered pursuant hereto (the “Transaction Documents”) to which Sellers or ADSX may be party have been duly executed and delivered by Sellers, as applicable, and constitute the valid binding and enforceable obligation of each of them, except as such 8 enforceability may be limited by general principles of equity and bankruptcy, insolvency, reorganization, moratorium and other similar laws relating to creditors rights generally (the “Bankruptcy Exception”). 4.3No Conflict or Violation.Except as set forth in Schedule 4.3 of the Schedule of Exceptions, the execution, delivery and performance by Sellers of this Purchase Agreement or by ADSX of the ADSX Agreement and the consummation of the transactions contemplated hereby do not and will not:(i) violate or conflict with any provision of the organizational documents of any Seller or ADSX; (ii) violate any provision of law, statute, judgment, order, writ, injunction, decree, award, rule, or regulation of any court, arbitrator, or other governmental or regulatory authority applicable to any Seller or ADSX (iii) violate, result in a breach of, constitute (with due notice or lapse of time or both) a default or cause any obligation, penalty, premium or right of termination to arise or accrue under any contract, service or other customer agreement, lease, license, loan agreement, mortgage, security agreement, trust indenture or other agreement or instrument to which a Seller or ADSX are a party or by which they are bound or to which their respective properties or assets are subject; (iv) result in the creation or imposition of any lien, charge or encumbrance of any kind whatsoever upon a Seller’s or ADSX’s properties or assets; or (v) result in the cancellation, modification, revocation or suspension of any License (as defined in Section 4.15 of this Purchase Agreement) of a Seller. 4.4Title and Condition of Purchased Assets; Assets Necessary to Operate Business.
